Citation Nr: 1804878	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  14-11 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a hernia. 

2.  Entitlement to service connection for bilateral hearing loss. 

3.  Entitlement to service connection for diabetes mellitus, type II. 

4.  Entitlement to service connection for a right knee disorder. 

5.  Entitlement to service connection for a left knee disorder. 

6.  Entitlement to service connection for a back disorder. 

7.  Entitlement to service connection for left fourth toe amputation, to include as secondary to diabetes mellitus, type II. 

8.  Entitlement to service connection for an eye disorder, to include as secondary to diabetes mellitus, type II.
9.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to diabetes mellitus, type II. 

10.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to diabetes mellitus, type II. 

11.  Entitlement to service connection for a tongue disorder. 

12.  Entitlement to service connection for a throat disorder. 

13.  Entitlement to service connection for a nose disorder. 

14.  Entitlement to service connection for depression. 

15.  Entitlement to service connection for a sinus disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from February 1974 to February 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2011 and August 2013 rating decisions of the VA Regional Office (RO) in San Diego, California.  In September 2017, the Veteran testified at a videoconference hearing conducted before the undersigned.  During that hearing, the Veteran waived RO review of all new evidence received from the Veteran.  

The August 2011 rating decision denied all of the issues on appeal.  That same month, the Veteran submitted a request to reconsider those denials.  A new claim seeking service connection for some of those issues was received in April 2012.  In the August 2013 rating decision, the RO treated some of the claims denied in 2011 as petitions to reopen.  However, liberally reading the Veteran's August 2011 request to reconsider, the Board considers such to be a notice of disagreement with the August 2011 rating decision.  As such, except for the hernia claim initially denied in 1978, the Board is considering the Veteran's claims on a de novo basis.  Furthermore, the 1978 rating decision denying service connection for a hernia also granted service connection for a back scar; the rating decision does not indicate that an orthopedic back disorder was claimed.  Therefore, the Board is treating the Veteran's current claim for a back disorder as an original claim.  

After the March 2014 Statement of the Case (SOC), additional relevant evidence was obtained by the RO and added to the claims file.  Regarding the claims adjudicated herein, such evidence is either cumulative or duplicative of evidence previously considered by the RO or is not relevant to the claims.  Therefore, a remand for RO review is not necessary.  38 C.F.R. § 19.37 (2017).  

As discussed below, the Board is reopening the issue of service connection for a hernia.  That underlying issue, as well as service connection for bilateral hearing loss, bilateral knee, back, left fourth toe amputation, and eye disorders, being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In September 2017, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appellate review the appeal of his claims for service connection for tongue, throat, nose, depression, and sinus disorders.

2.  In a September 1978 rating decision, the RO denied service connection for a hernia on the basis that there was no evidence showing a current diagnosis.

3.  Evidence received after the September 1978 denial relates to unestablished facts necessary to substantiate that claim of service connection and raises a reasonable possibility of substantiating that underlying claim.

4.  The Veteran's current type II diabetes mellitus is not shown to be etiologically related to service.

5.  The Veteran's current peripheral neuropathy of the bilateral upper extremities is not shown to be etiologically related to service.

6.  The Veteran's current peripheral neuropathy of the bilateral lower extremities is not shown to be etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of the claim for service connection for a tongue disorder by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of an appeal of the claim for service connection for a throat disorder by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

3.  The criteria for withdrawal of an appeal of the claim for service connection for a nose disorder by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

4.  The criteria for withdrawal of an appeal of the claim for service connection for depression by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

5.  The criteria for withdrawal of an appeal of the claim for service connection for a sinus disorder by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

6.  The RO's September 1978 denial of service connection for a hernia is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 3.104, 20.200, 20.302, 20.1103 (2017).  

7.  Evidence received since the final September 1978 rating decision is new and material, and the claim is reopened.  38 U.S.C. §§ 5103, 5103A, 5107, 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

8.  The criteria for service connection for type II diabetes mellitus have not been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2017).

9.  The criteria for service connection for peripheral neuropathy of the bilateral upper extremities have not been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2017).

10.  The criteria for service connection for peripheral neuropathy of the bilateral lower extremities have not been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to notify and assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

II. Withdrawal 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn the appeal of the issues of service connection for tongue, throat, nose, depression, and sinus disorders.  See September 2017 Hearing Transcript (T.) at 2.  Hence, there remain no allegations of errors of fact or law for appellate consideration of these issues.  Accordingly, the Board does not have jurisdiction to review the appeal of the issues of service connection for tongue, throat, nose, depression, and sinus disorders, and they are dismissed.

III. New and material evidence claim

A. Applicable laws and regulations

A decision of the RO becomes final and is not subject to revision on the same factual basis unless an appeal is initiated within one year of the notice of decision, or within 60 days of the issuance of the Statement of the Case.  38 U.S.C. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Id.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

B. Hernia

Service connection for a hernia was initially denied in September 1978 because the evidence did not show a current diagnosis.  After receiving notice of that decision, the Veteran did not appeal.  

Relevant evidence of record at the time of the September 1978 rating decision consisted of the Veteran's service treatment records (STRs) and a May 1978 VA examination.  His STRs showed a possible hernia in July 1976 and inguinal pain with no hernia in October 1976.  No hernia was found at the 1978 examination.  As the claims folder contained no competent evidence of a current diagnosis of a hernia, the RO denied service connection.  The Veteran did not appeal the RO's 1978 decision and that denial became final.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103.  

In reaching the conclusion that that decision is final, the Board is cognizant of the holding of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Bond v. Shinseki, 659 F.3d 1362 (2011).  Here, no additional evidence pertinent to the issue of service connection for a hernia was received prior to the expiration of the appeal period.  The September 1978 rating decision is thus final.  

The relevant evidence received since the denial consists of a March 2011 fee-based examination in which the Veteran was diagnosed with a ventral hernia.  

The evidence of record obtained since the September 1978 rating decision includes a current diagnosis of a hernia.  This newly received evidence, when considering evidence previous of record, relates to unestablished facts necessary to reopen the previously denied claim of service connection for hernia.  Accordingly, and based on this evidentiary posture, the Board grants the Veteran's application to reopen this previously denied claim.  The reopened claim will be further addressed in the REMAND section of this decision.

IV. Service connection claims

A. Applicable laws and regulations

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C. §§ 1110, 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Certain disabilities, including diabetes mellitus and peripheral neuropathy (organic neurological disorders), are presumed to be service connected if manifested to a compensable degree within one year following service.  38 C.F.R. §§ 3.303, 3.307, 3.309.

If a Veteran was exposed to an "herbicide agent," such as Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam from January 9, 1962, to May 7, 1975, then, absent affirmative evidence to the contrary, certain diseases, including diabetes mellitus, type II and early-onset peripheral neuropathy, will be presumptively service connected even if there is no record of the disease in service.  38 U.S.C. §§ 1110, 1116, 1131; 38 C.F.R. §§ 3.307(a)(6), (d), 3.309(e).  A claimant can establish service connection for disability due to Agent Orange exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

B. Diabetes mellitus, type II

In this case, the Board acknowledges the diagnosis of diabetes mellitus, type II; a June 2001 record shows such diagnosis.  The Board has reviewed the STRs and notes no treatment for diabetes mellitus, type II.  No associated complaints were indicated in the December 1977 separation examination and physical, which included a negative urinalysis.

Given the above, the remaining question for the Board is whether there is an etiological relationship, or nexus, between the current disability and service.  The Veteran has not reported service in the Republic of Vietnam; rather, as shown in an August 2011 statement, he asserts exposure to herbicide agents at Camp Pendleton from loading equipment and cargo that came from Vietnam.  In May 2011, the National Personnel Records Center indicated that there were no records of the Veteran's exposure to herbicides.  The evidence does not support a finding of exposure to herbicide agents during service; consequently, service connection on a presumptive basis is not warranted.  He has not reported incurring any other event, injury, or disease in service.  There is no medical evidence directly addressing the question of a nexus, and the Veteran has not reported that any medical professional has related diabetes mellitus, type II to his military service.  He has also not reported, nor does the evidence suggest, that his diabetes mellitus, type II was diagnosed within one year of discharge from service.

As to the Veteran's own contentions, he is competent to observe lay symptoms but does not have the training or credentials to provide a competent opinion as to a diagnosis or the onset date of such diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  His lay contentions therefore lack probative value. 

Absent any competent evidence supporting the Veteran's claim, there is no basis for remanding this claim for a VA examination and etiology opinion, as there exists no reasonable possibility that such examination and opinion could be supportive of the claim.  38 C.F.R. § 3.159(c)(4).

In summary, the preponderance of the evidence is against the claim for service connection for diabetes mellitus, type II, and the claim must be denied.  38 U.S.C. § 5107(b).  

C. Peripheral neuropathy of the bilateral upper and lower extremities

In this case, the Board acknowledges the diagnosis of current peripheral neuropathy of the bilateral upper and lower extremities; an October 2010 record shows that testing in July 2007 revealed polyneuropathy.  The Board has reviewed the service treatment records and notes no treatment for peripheral neuropathy.  No associated complaints were indicated in the December 1977 separation examination and physical.

Given the above, the remaining question for the Board is whether there is an etiological relationship, or nexus, between the current disability and service.  During his September 2017 hearing, the Veteran indicated that his peripheral neuropathy was secondary to his diabetes mellitus, type II.  As noted above, the Veteran reported exposure to herbicide agents at Camp Pendleton.  He has not reported incurring any other event, injury, or disease in service.  He has also not reported, nor does the evidence suggest, that he had peripheral neuropathy within one year of discharge from service.  Treatment records indicate that the Veteran's peripheral neuropathy is due to diabetes mellitus.  See, e.g., October 2010 record.  There is no medical opinion addressing the etiology of the peripheral neuropathy of the bilateral upper and lower extremities, and the Veteran has not reported that any medical professional has related such directly to his military service.  As the Board is denying service connection for diabetes mellitus, type II, it need not further address service connection for peripheral neuropathy on a secondary basis.

As to the Veteran's own contentions, he is competent to observe lay symptoms but does not have the training or credentials to provide a competent opinion as to a diagnosis or the onset date of such diagnosis.  See Jandreau, 492 F.3d at 1377.  His lay contentions therefore lack probative value.  As noted, he has not provided lay contentions of continuity of symptomatology of pain in the extremities since service.

Absent any competent evidence supporting the Veteran's claims, there is no basis for remanding these claims for a VA examination and etiology opinion, as there exists no reasonable possibility that such examination and opinion could be supportive of the claim.  38 C.F.R. § 3.159(c)(4).

In summary, the preponderance of the evidence is against the claims for service connection for peripheral neuropathy of the bilateral upper and lower extremities, and the claims must be denied.  38 U.S.C. § 5107(b).  


ORDER

The appeal of entitlement to service connection for a tongue disorder is dismissed.

The appeal of entitlement to service connection for a throat disorder is dismissed.

The appeal of entitlement to service connection for a nose disorder is dismissed.

The appeal of entitlement to service connection for depression is dismissed.

The appeal of entitlement to service connection for a sinus disorder is dismissed.

New and material evidence having been received, the claim for service connection for a hernia is reopened; to this extent only, the appeal is granted.  

Entitlement to service connection for diabetes mellitus, type II is denied.

Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities is denied.

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities is denied.


REMAND

A remand is necessary for the remaining claims.  Beginning with the reopened claim of service connection for a hernia, the Veteran was provided a fee-based examination in March 2011.  Although a ventral hernia was diagnosed, no medical opinion regarding the etiology was provided.  Therefore, the Board concludes that this examination is not adequate and remand for a medical opinion is necessary.

Turning to the issue of service connection for bilateral hearing loss, the Veteran was afforded fee-based examinations in December 2010 and April 2013 with the same audiologist.  In both examination reports, the examiner was unable to provide an opinion as to whether bilateral hearing loss was related to the Veteran's military service.  Both times, in explaining why an opinion could not be provided, the examiner recommended an auditory brain-stem response (ABR) evaluation to ascertain the Veteran's peripheral hearing sensitivity.  In light of the examiner's recommendation for an ABR evaluation, the Board concludes that such should be provided to the Veteran.  

Regarding the Veteran's right knee and back, it appears that there may be missing records.  The Veteran testified that he injured his right knee in 1976 in a motor vehicle accident and was treated at the El Toro base medical facility.  He also testified about injuring his back in a helicopter landing in 1975 or 1976 and being treated at the Long Beach, California VA Medical Center (VAMC) for that injury.  There are no records in the claims file pertaining to right knee or back injuries during service.  Due to the Veteran's testimony, the Board concludes that a remand to obtain any missing records is necessary.  As for his left knee, the Veteran was treated for left knee pain in November 1974; he testified about ongoing problems since then; and post-service records reflect arthritis.  The Board concludes that a remand is necessary to afford the Veteran a VA examination to determine the etiology of his bilateral knee and back disorders.   

Concerning his left fourth toe amputation, the Veteran was provided a fee-based examination in April 2013 to determine if it was secondary to the service-connected right foot stress fracture.  The examiner opined that it was less likely than not proximately due to the service-connected condition, but did not provide any opinion as to aggravation.  Therefore, the medical opinion is not adequate, and an addendum opinion is necessary.    

Lastly, as for the Veteran's claim of service connection for an eye disorder, he complained of eye pain and tired eyes in July 1974.  Treatment records have shown diagnoses of diabetic retinopathy, cataracts, and macular edema.  See, e.g., September 2010 records.  Given the Veteran's eye complaints in service, the Board concludes that a remand to determine the etiology of any diagnosed eye disorders would be beneficial.

Accordingly, the case is REMANDED for the following action:

1.  In accord with the provisions of 38 C.F.R. § 3.159(c)(1), make efforts to obtain all records identified by the Veteran, including those from the El Toro base medical facility and from the Long Beach VAMC.

2.  Afford the Veteran a VA audiological examination, which includes an ABR evaluation, with a medical professional of appropriate expertise who has reviewed the claims file, to determine the nature, extent, and etiology of any diagnosed bilateral hearing loss.  

The examiner is requested to review the record and offer an opinion as to whether it is at least as likely as not (i.e., probability of approximately 50 percent) that any diagnosed bilateral hearing loss had its onset in service or is related to the Veteran's military service.  A complete rationale should be given for all opinions and conclusions expressed.  

3.  Accord the Veteran a VA medical examination, with a medical professional of appropriate expertise who has reviewed the claims file, to determine the nature, extent, and etiology of any diagnosed hernia, bilateral knee, and back disorders.  

The examiner is requested to review the record and offer an opinion as to whether it is at least as likely as not (i.e., probability of approximately 50 percent) that any diagnosed hernia, bilateral knee, and back disorders had their onset in service or are related to the Veteran's military service.  The examiner should considers the Veteran's reports of injuring his right knee in 1975, having ongoing left knee problems since his in-service treatment in November 1974, and injuring his back in 1975 or/1976.  A complete rationale should be given for all opinions and conclusions expressed.  

4.  Obtain an addendum medical opinion from the April 2013 fee-based amputations examiner (or, if unavailable, from a medical professional with appropriate expertise) to determine the etiology of the left fourth toe amputation..

The examiner is requested to review the record and offer an opinion as to whether it is at least as likely as not (i.e., probability of approximately 50 percent) that the left fourth toe amputation was aggravated (permanently worsened beyond normal progression) by the service-connected right foot stress fracture.  If the left fourth toe amputation is found to have been aggravated by the service-connected right foot stress fracture, the examiner should quantify the approximate degree of aggravation.  A complete rationale should be given for all opinions and conclusions expressed.  

5.  Accord the Veteran a VA eye examination, with a medical professional of appropriate expertise who has reviewed the claims file, to determine the nature, extent, and etiology of any diagnosed eye disorder.  

The examiner is requested to review the record and offer an opinion as to whether it is at least as likely as not (i.e., probability of approximately 50 percent) that any diagnosed eye disorder had its onset in service or is related to the Veteran's military service.  The examiner should consider the complaints of eye pain in July 1974.  A complete rationale should be given for all opinions and conclusions expressed.  

6.  After the completion of the instructions of paragraphs 1 through 5 and any other development deemed necessary, furnish the Veteran and his representative with a Supplemental Statement of the Case and give him an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on these matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


